UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53370 (Commission File Number) Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine 04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, 503,284 shares outstanding as of May 12, 2011. 1 AUBURN BANCORP, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and June 30, 2010 3 Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Operations (Unaudited) for the Nine Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Nine Months Ended March 31, 2011 and 2010 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended March 31, 2011 and 2010 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. quantitative and qualitative disclosures about market risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. [removed and reserved] 33 Item 5. other information 33 Item 6. exhibits 34 Signatures 35 2 PART I. FINANCIAL INFORMATION ITEM 1.
